United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                            July 26, 2005

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 03-11169
                              Summary Calendar


                       UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                     versus

                           PAULETTE McTIZIC,
                    also known as Paulette Metizic,

                                                       Defendant-Appellant.


             Appeal from the United States District Court
                  for the Northern District of Texas
                          (4:03-CR-36-ALL-Y)


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     This court affirmed Paulette McTizic’s conviction for bank

fraud, in violation of 18 U.S.C. § 1344, and her 77-month sentence.

United States v. McTizic, 03-11169, 2004 WL 2244209 (5th Cir. 30

Sept. 2004). The Supreme Court granted McTizic’s petition for writ

of certiorari and for leave to proceed in forma pauperis (IFP);

vacated     our   judgment;    and    remanded   the    case   for     further

consideration in the light of United States v. Booker, 543 U.S.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
___, 125 S. Ct. 738 (2005).              McTizic v. United States, 125 S. Ct.
1682 (2005).          We requested, and received, supplemental briefs

addressing the impact of Booker.                 Having reconsidered our decision

pursuant to the Supreme Court’s instructions, we reinstate our

judgment affirming the conviction and sentence.

      For the first time in her petition for rehearing, McTizic

challenged the constitutionality of her sentence, based on the

then-recent holding in Blakely v. Washington, 542 U.S. ____, 124 S.

Ct. 2531 (2004).           Absent extraordinary circumstances, we will not

consider a defendant’s Booker-related claims presented for the

first   time    in    a     petition     for     rehearing.           United    States    v.

Hernandez-Gonzalez, 405 F.3d 260, 261 (5th Cir. 2005).

      McTizic        has     presented       no     evidence          of     extraordinary

circumstances.             Even   if   showing      such    circumstances         was    not

required, because she did not raise her Booker-claims in district

court, any review would be only for plain error.                       See United States

v. Mares, 402 F.3d 511, 520 (5th Cir. 2005), petition for cert.

filed, (U.S. 31 A.K. Marsh. 2005) (No. 04-9517).                       Her    claims would fail

the third prong of plain-error review because she does not show any

error affected her substantial rights; she makes no “showing that

the   error     ...    affected        the   outcome       of    the       district   court

proceedings”. Id. at 521 (quotation omitted). In sum, because she

fails plain-error review, McTizic falls far short of showing the

requisite extraordinary circumstances.

                                             2
    AFFIRMED




3